NUMBER 13-22-00482-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                            IN RE ROLANDO ARAIZA GARZA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Longoria1

        On October 11, 2022, relator Rolando Araiza Garza filed a petition for writ of

mandamus through which he asserts, by one issue, that the trial court abused its

discretion when it approved a mediated settlement agreement and granted a divorce, but

subsequently refused to sign a final judgment “and, instead, ordered more mediation and



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
another final hearing.”

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). “The relator bears the burden of proving these two

requirements.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840. Mandamus relief may be available

if the trial court erroneously refuses to enter judgment on a mediated settlement

agreement. See In re Lee, 411 S.W.3d 445, 450 n.7 (Tex. 2013) (orig. proceeding); In re

Minix, 543 S.W.3d 446, 450–51 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding

[mand. denied]).

       This Court, having examined and fully considered the petition for writ of

mandamus, the record, and the applicable law, is of the opinion that relator has not met

his burden to obtain mandamus relief. Accordingly, we deny the petition for writ of

mandamus. See Tex. R. App. P. 52.8(a), (d).

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed on the
26th day of October, 2022.


                                            2